DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Claims 1-20 are pending.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 3/9/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4.	The drawings have been reviewed and are accepted as being in compliance with the provisions of 37 CFR 1.121.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. 11,301,435. Although the claims at issue are not identical, they are not patentably distinct from each other because, see table below:

17/690490
11,301,435
1. A system comprising: a first database, a second database, and a replicator application configured to replicate data from the first database to the second database; 
and one or more processors configured to perform operations including: 


obtaining a set of indicators, wherein each respective indicator of the set of indicators defines one or more conditions that cause the respective indicator to become active, 




and wherein the one or more conditions relate to the first database, the second database, or the replicator application; 








determining, based on the conditions defined by the set of indicators and operational data related to one or more of the first database, the second database, or the replicator application, that a particular indicator is active; and responsive to the particular indicator being active, 
executing a particular remediation subroutine associated with the particular indicator.
2. The system of claim 1, further comprising: a defragmentation application configured to defragment the second database, wherein the one or more conditions also relate to the defragmentation application.
3. The system of claim 2, wherein the operational data also relates to the defragmentation application.

4. The system of claim 1, wherein the operations further include: obtaining a set of mappings between: (i) at least some of the set of indicators, and (ii) remediation subroutines, wherein the particular remediation subroutine is one of the remediation subroutines; and determining, based on the set of mappings, that the particular indicator is associated with the particular remediation subroutine, wherein executing the remediation subroutine is in response to the particular indicator being associated with the particular remediation subroutine
1. A database system comprising: a first database, a second database, and a replicator configured to perform: (i) a replication process to replicate entries from the first database to the second database, and (ii) a defragmentation process to defragment the entries that are in the second database; and one or more processors configured to perform operations including: obtaining a set of indicators that are respectively associated with performance issues that can occur in the database system, wherein each respective indicator defines one or more conditions that cause the respective indicator to become active,

 and wherein the one or more conditions relate to the first database, the second database, the replicator, the replication process, 
or the defragmentation process; obtaining a set of mappings between: (i) at least some of the set of indicators, and (ii) remediation subroutines; receiving operational data related to one or more of the first database, the second database, the replicator, the replication process, or the defragmentation process; determining, based on the operational data and the conditions defined by the set of indicators, that a particular indicator is active; responsive to the particular indicator being active, determining, based on the set of mappings, that the particular indicator has an associated remediation subroutine; and executing the associated remediation subroutine


Allowable Subject Matter
7.	Claims 1-20 would be allowable if rewritten or amended to overcome the double patenting rejection(s), set forth in this Office action.
8.	The following is an examiner’s statement of reasons for allowance:  The present invention relates to Self-Healing Infrastructure for a Dual-Database System.  The closest prior art Rutten et al  (US 10,216,621)  relates to Automated diagnostic testing of databases and configurations for performance analytics visualization software,  recreating to real-time or near-real-time database replication and/or other operations, computational instance, However either singularly or in combination, fail to anticipate or render obvious features obtaining a set of indicators, wherein each respective indicator of the set of indicators defines one or more conditions that cause the respective indicator to become active, and wherein the one or more conditions relate to the first database, the conditions related to operational data related to one or more of the first and second database, determining, based on the conditions defined by the set of indicators and operational data, relating to the second database, or the replicator application, that a particular indicator is active; and in response to the particular indicator being active, executing a particular remediation subroutine associated with the particular indicator, in order to fix or self-heal without need for external assistance.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Lai, et al (US 8,818,940) relates to Systems and methods for performing record actions in a multi-tenant database and application system, specifically by a multi-tenant system might supporting multiple tenants including possible competitors, the multi-tenant system should have security protocols that keep data, applications, and application use separate. Also, because many tenants may opt for access to multi-tenant system rather than maintain their own system, redundancy, up-time, and backup are additional functions that may be implemented in the multi-tenant system.
	Sukumaran et al (S 11210274), relates to Prediction And Repair Of Database Fragmentation; specifically by applying a machine learning classification model to at least a portion of the log data to obtain a first prediction, where the first prediction indicates whether defragmentation of the database should be scheduled.
	deRuijter (US 2014/0153924), relates to Method and Apparatus for Connectivity Control in A Data Center Network, specifically to optical nodes arranged in a ring topology uses a method of topography discovery and maintenance so that connectivity can be maintained and node failures, link failures, end stations being discovered on the network, etc., can be handled without impacting network performance.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158. The examiner can normally be reached M-F 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre M Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELICA RUIZ/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        
December 3, 2022